30 A.3d 380 (2011)
COMMONWEALTH of Pennsylvania, Respondent
v.
Jay J. DRUSS, Petitioner.
No. 452 MAL 2009
Supreme Court of Pennsylvania.
September 26, 2011.

ORDER
PER CURIAM.
AND NOW, this 26th day of September, the Petition for Allowance of Appeal is hereby GRANTED, and the decision of the Superior Court is VACATED. The matter is REMANDED to the Superior Court for consideration of Petitioner's sentencing claim in light of this Court's decision *381 in Commonwealth v. Foster, 17 A.3d 332 (Pa.2011) (plurality).